Title: To Thomas Jefferson from William Cabell Rives, 30 November 1825
From: Rives, William Cabell
To: Jefferson, Thomas


Dear Sir,
Castle-Hill
Nov. 30th  1825.
I had the pleasure of receiving, a day or two ago, your letter of 25th instant on the subject of the duties wrongfully demanded of the University on it’s late importation of marble from Italy, accompanied with a series of papers, numbered from 1 to 15, supplying the necessary evidence in support of the application intended to be made to congress for the remission of these duties. I beg leave to assure you, for myself, & I will add on behalf of my colleagues, that we shall undertake the service you have confided to us with a zeal, corresponding to the justice of your claim, rendered so manifest by your exposition of it, & to the lively interest we all feel in the prosperity & unobstructed advancement of the Institution you have under your charge.—The situation of my family will necessarily detain me at home, a few days beyond the commencement of the session of congress; but my earliest attention, in conjunction with the more enlightened counsels of my colleagues, will be devoted to the interests with which you have charged us, as soon as I arrive at Washington. The papers sent by you shall be carefully preserved, & returned to you, so soon as they have served the purpose to which they were destined.—Your letter leaves me somewhat in doubt whether the sum of $305.68, paid for duties on your first importation of Corinthian & Ionic capitals for the Pavilions, is intended to be comprehended in your application to congress, as it seems to me they might very properly be; and also whether it is proposed to make a more formal presentment of your case to congress in the shape of memorial or petition, or to leave us to proceed by resolution in the House. May I ask the favour of a farther communication from you; on these points.—Hoping that your health still continues to improve, as I have been very happy to hear that it has done, for some time past, I remain with every sentiment of respectful consideration,your obt. serv.W. C. Rives